 LOCAL 450135Objection 8:As the Employer does not except to the RegionalDirector's recommendation that this objection be overruled, we adopthis recommendation. Inasmuch as we agree with the RegionalDirector that the Employer's objections should be overruled, we willcertify the Petitioner as representative of the Employer's employees.[The Board certified International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers, and Helpers, AFL-CIO,as the designated collective-bargaining representative of the Em-ployer's production and maintenance employees in the unit foundappropriate.]Local 450, International Union of Operating Engineers, AFL-CIOandThe Austin Company.Case No. 39-CD-f4. October 25,1957DECISION AND ORDER QUASHING NOTICEOF HEARINGOn April 1, 1957, The Austin Company filed a charge with theRegional Director for the Sixteenth Region, alleging that Local 450,International Union of Operating Engineers, AFL-CIO, had engagedin and was engaging in certain unfair labor practices within themeaning of Section 8 (b) (4) (D) of the Act.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charge and provided for an appropriatehearing upon due notice.The hearing was held at Houston, Texas,from May 28 to 31, 1957, before Edwin Youngblood, hearing officer.All parties appeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The rulings of the hearingofficer made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, and upon consideration of thebriefs filed by the parties, the Board makes the following :FINDINGS OF FACT1.The Austin Company is engaged in commerce within the meaningof the Act.2.Local 450, InternationalUnion of Operating Engineers,AFL-CIO, is a labor organization within the meaning of the Act.3.Austin was a member of Construction Employers Association ofTexas on August 31, 1955, when the latter association entered into acontract with the Union, effective initially until April 30, 1958.The-119 NLRB No. 18. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract, like its predecessor, contained the following provision,known as section 20 (g) of the Working Conditions:Where plant steam or air is used on a job, a Light EquipmentOperator shall be employed.The contract also provided that in the event a "jurisdictional dispute"arose, the dispute should be settled in accordance with the practice ofthe Building and Construction Trades Department or the NationalJoint Board for the Settlement of Jurisdictional Disputes.On or about March 4, 1957, during the term of this contract, Austinwas engaged in a certain job at the Freeport (Texas) plant of DowChemical Co. In connection with the job, Austin used compressedair obtained from Dow's plant lines.The plant-line valves, knownas headers, were turned on and off by Dow's employees, at Dow'sinsistence, and therefore Austin had no need for any employees of itsown to perform this work.The Union nevertheless demanded thatAustin abide by section 20 (g) and employ operators, a demand Austinrejected.The Union accordingly caused other employees of Austinto engage in a strike.The strike was terminated 4 days later, onMarch 8, when Austin replaced its compressed-air equipment withequipment operated by electricity.On or about April 1, 1957, likewise during the term of the contractand while still engaged on the Dow job, Austin used steam obtainedfrom Dow's plant lines.As with the compressed air, the header valveswere operated by Dow's employees. The Union demanded that Austinnevertheless comply with section 20 (g) and employ operators.Therecord further shows that the Union suggested to Austin that it couldinsert a pipe and valve between the header valve operated by Dow'semployees and the particular piece of Austin's steam-activated equip-ment, thus providing a valve to be turned on and off by the operator.Austin refused the Union's demand, whereupon the Union causedother employees of Austin to engage in a strike.The strike termi-nated later that month, on April 25, after a hearing in a UnitedStates district court on the Regional Director's petition, later granted,for an injunction against the Union under Section 10 (1).CONTENTIONS OF THE PARTIESAustin contends that an object of the Union's strikes was to forceit to assign the work of operating Dow's plant or header valves toits own operators, who came within the coverage of the Union's con-tract, rather than have the work done by Dow's employees.Austinfurther contends that the contract does not constitute an assignmentof such work for the simple reason that the work was not Austin's toassign.The Union contends that its sole object in striking was to forceAustin to comply with section 20 (g) of the contract and employoperators where plant steam or air was used. S & S AUTO PARTS CO. OF WISCONSIN, INC.APPLICABILITY OF THE STATUTE137Section 10 (k) of the Act generally empowers and directs the Boardto hear and determine disputes over an employer's assignment of"particular work" to one group of employees rather than another.However, the Board is not authorized to hear and determine othertypes of disputes.The present dispute, involving Austin's refusalto employ operators while using Dow's plant steam or air, clearlydoes not involve Austin's assignment of particular work to certainemployees rather than others.The record is clear that Austin hadno control or authority over the operation of plant steam or air valves,and thus had no authority to assign this particular work to anyemployees whatsoever. It is therefore not the type of dispute which,the Board is authorized to hear and determine.We find that the dis-pute between Austin and the Union does not involve the assignmentof particular work, within the meaning of Section 10 (k), but ratherinvolvesAustin's voluntary contractual commitment to employ alight-equipment operator where plant steam or air is used on a job.We find that in striking Austin the Union did not have a pro-scribed object within the meaning of Section 8 (b) (4) (D). Accord-ingly, we find that we are without authority to determine the pres-ent dispute, and shall grant the Union's motion to quash the noticeof hearing issued in this proceeding.[The Board quashed the notice of hearing.]MEMBERS MURDOCK and RODGERS took no part in theconsiderationof the above Decision and Order Quashing Notice of Hearing.S & S Auto Parts Co. of Wisconsin, Inc.andLodge 621, Interna-tional Association of Machinists,AFL-CIO,PetitionerS & S Auto Parts,PetitionerandRetail Clerks Union Local 1116,AFL-CIOand International Association of Machinists, AFL-CIO.Cases Nos. 18-RC-3343 and 18-RM-264. October 25, 1957DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliam D. Boetticher, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins] .119 NLRB No. 21.